Citation Nr: 0804009	
Decision Date: 02/05/08    Archive Date: 02/12/08

DOCKET NO.  06-39 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

What evaluation is warranted for lumbar osteophytosis with 
bulging discs from December 20, 2001?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from June 1962 to August 
1966.  

This matter is before the Board of Veterans' Appeals (Board) 
from a January 2004 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Louisville, Kentucky, 
which, in granted service connection for lumbar osteophytosis 
with bulging discs, evaluated the condition 10 percent 
disabling from December 20, 2001.  

As the veteran perfected an appeal to the initial rating 
assigned following the grant of service connection, the Board 
characterized this issue in accordance with the decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(appeals from original awards are not to be construed as 
claims for increased ratings), which requires consideration 
of the evidence since the effective date of the grant of 
compensation.  As such, the Board has styled the issue as 
indicated on the title page.

In September 2007, the veteran testified at a travel board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of the hearing is associated with the claims 
folder.

The Board observes that separate evaluations of 10 percent 
each have been assigned for neurological impairment of the 
right and left lower extremity associated with the low back 
disability at issue.

For the reasons outlined below, this appeal is REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C.  Consistent with the instructions below, VA will notify 
the veteran of any further action required on his part.


REMAND

The veteran contends that his service-connected lumbar spine 
disability has worsened since the last VA examination (see 
page three of September 2007 hearing transcript (transcript)) 
and, thus, his disability is more disabling than currently 
evaluated.

The veteran's most recent VA medical examination for the 
purpose of evaluating the severity of his lumbar 
osteophytosis with bulging discs was in September 2006.  He 
added that, on a daily basis, he suffers from incontinence 
and that he defecates on himself.  See page five of 
transcript.  Genitourinary examination shows that while 
urinary symptoms were noted, the veteran was not shown to 
suffer from urinary leakage.  Rectum and anus examination 
confirmed that no incontinence problems were present, and the 
veteran denied a history of either fecal incontinence or 
perianal discharge.  Nevertheless, incontinence was supplied 
as a diagnosis.  Also, while in the course of the September 
2006 examination right leg radiating pain was reported, at 
the hearing the veteran asserted that he had bilateral 
radiating pain.  See page six of transcript.  Thus, there is 
evidence indicating that his low back disorder may have 
worsened.

The veteran also testified in September 2007 that he was 
being treated on a monthly basis at a VA medical facility.  
See page eight of transcript.  His representative argued that 
as medical records from the Nashville, Tennessee VA Medical 
Center (VAMC) would show that the veteran's claimed 
incontinence, bowel, and bladder problems had not resolved, 
they should be obtained.  Review of the claim files show that 
the most recent VA medical treatment records on file from the 
VAMC are dated in September 2006.  VA records are considered 
part of the record on appeal since they are within VA's 
constructive possession, and such records may have bearing on 
the veteran's claim.  See Bell v. Derwinski, 2 Vet. App. 611 
(1992).  Hence, the referenced medical records (records from 
the VAMC in Nashville, Tennessee dated from October 2006 to 
the present) need be obtained.


Given the veteran's contention that his service-connected 
lumbar spine disorder has worsened since the last VA 
examination of September 2006, the amount of time that has 
elapsed since then, and the matter of outstanding VA medical 
treatment records which may go to support the veteran's 
allegation of increased disablement, it is the Board's 
judgment that there is a duty to provide the veteran with a 
more current VA examination.  38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2007); Caffrey v. Brown, 6 
Vet. App. 377, 383-84 (1994).  The examination must take into 
account functional loss due to any pain, weakness, 
incoordination, fatigability, or flare-ups of such symptoms 
that may be present.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2007); 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Board parenthetically notes that the veteran informed the 
undersigned in September 2007 that he had been in receipt of 
Social Security Administration (SSA) disability benefits 
since 1995.  See page seven of transcript.  Records utilized 
by SSA in its adjudication of the veteran's claim have been 
associated with the record.  

The veteran is also advised that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart 
v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007). 

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO, pursuant to the recent 
decision of the Court in Vazquez-Flores 
v. Peake, No. 05-0355 (U.S. Vet. App. 
January 30, 2008), should notify the 
veteran that to substantiate a claim the 
claimant must provide, or ask the 
Secretary to obtain, medical or lay 
evidence demonstrating a worsening or 
increase in severity of the disability 
and the effect that worsening has on the 
claimant's employment and daily life?  
The veteran should also be informed of 
examples of the types of medical and lay 
evidence that he may submit (or ask the 
Secretary to obtain) that are relevant to 
establishing entitlement to increased 
compensation -- e.g., competent lay 
statements describing symptoms, medical 
and hospitalization records, medical 
statements, employer statements, job 
application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability?

2.  The RO should take the necessary 
steps to obtain all pertinent records 
from the VAMC located in Nashville, 
Tennessee dated from October 2006.  If, 
after making reasonable efforts, the RO 
cannot locate these records, the RO must 
specifically document what attempts were 
made to locate the records, and explain 
in writing why further attempts to locate 
or obtain these government records would 
be futile.  The RO must then:  (a) notify 
the claimant of the specific records that 
it is unable to obtain; (b) explain the 
efforts VA has made to obtain that 
evidence; and (c) describe any further 
action it will take with respect to the 
claim.  The claimant must then be given 
an opportunity to respond.

3.  After associating with the record all 
evidence obtained in connection with the 
above development, the RO should make 
arrangements with the a VA medical 
facility for the veteran to be afforded a 
VA orthopedic examination by a physician 
with appropriate expertise to determine 
the nature and extent of the veteran's 
service-connected lumbar osteophytosis 
with bulging discs.  Send the claim 
folders to the examiner for review in 
conjunction with the examination.  All 
indicated tests and studies as deemed 
appropriate by the examiner and as 
indicated in the latest AMIE worksheet 
for rating lumbar spine disorders must be 
accomplished and all clinical findings 
should be reported in detail.  The 
rationale for all opinions expressed 
should be provided.

4.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2007).  In the event 
that the veteran does not report for the 
aforementioned examination, documentation 
should be obtained which shows that 
notice scheduling the examination was 
sent to the last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.

5.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.

6.  If, while in remand status, 
additional evidence or information 
received triggers a need for further 
development or assistance, such as 
providing the veteran with updated notice 
of what evidence has been received and 
not received by VA as well as who has the 
duty to request evidence, then such 
development must be undertaken by VA.  38 
U.S.C.A. §§ 5100, 5103 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.159 (2007).


7.  Thereafter, the RO must readjudicate 
the veteran's claim.  The RO is to make 
determinations based on the law and 
regulations in effect at the time of its 
decision, to include any further changes 
in VA's statutory duty to assist the 
veteran and any other applicable legal 
precedent.  The RO must consider whether 
"staged" ratings are appropriate in 
light of Fenderson.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence received, and any 
evidence not received, and all applicable 
laws and regulations considered pertinent 
to the issue currently on appeal.  A 
reasonable period of time should be 
allowed for response.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until he is notified by the RO.  The appellant has 
the right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  

